DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-12, 14-22 are allowed.
Regarding claim 1, the prior art does not disclose “forming a planarization layer on the passivation layer”, “etching the planarization layer and the passivation layer to reveal the first conductive feature”, “recessing a first top surface of the passivation layer to form a first step, wherein the first step is formed when the planarization layer is located on the passivation layer, and wherein the first step comprises a second top surface of the passivation layer” and “forming a second conductive feature extending into the passivation layer to contact the first conductive feature” in combination with the remaining claimed features.
Regarding claim 8, the prior art does not disclose “a third top surface lower than the first top surface, wherein each of the first top surface and the third top surface forms a part of a step”, “a planarization layer comprising a second top portion over and contacting the second top surface of the first top portion of the passivation layer, wherein the planarization layer further contacts the sidewall portions of the passivation layer” and “a conductive feature extending into both of the first top portion and the second top 
Regarding claim 17, the prior art does not disclose “a sidewall portion vertically offset from the first conductive feature, wherein the sidewall portion comprises a first additional top surface lower than a second additional top surface of the first conductive feature”, “a second dielectric layer comprising an additional top portion over and contacting the top portion of the first dielectric layer”, “an Under-Bump Metallurgy (UBM) extending into the additional top portion of the second dielectric layer and the top portion of the first dielectric layer” and “a solder region over and contacting the UBM” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899